                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-03249-WJM-NYW

MARIA CHAVEZ,
CHELSA PARSONS, and
NICOLE GARNER,

       Plaintiffs,

v.

THE BOARD OF COUNTY COMMISSIONERS OF LAKE COUNTY, COLORADO, in its
official capacity,
THE LAKE COUNTY SHERIFF’S OFFICE, a governmental entity,
RODNEY FENSKE, in his official and individual capacity,
FERNANDO MENDOZA, in his official and individual capacity,
MARY ANN HAMMER, in her official and individual capacity,

       Defendants.

                             ORDER ON MOTION TO COMPEL

Magistrate Judge Nina Y. Wang

       This matter comes before the court on Plaintiffs Maria Chavez, Chelsa Parsons, and Nicole

Garner’s (collectively, “Plaintiffs”) Motion to Compel Production of Documents Relevant

Pursuant to Defendant’s Faragher/Ellerth Defense (“Motion to Compel” or “Motion”), filed June

21, 2019. [#74]. This court considers the Motion pursuant to 28 U.S.C. § 636(b) and the

Memorandum dated June 24, 2019, [#76]. Having reviewed the Motion, the Parties’ briefing and

tendered exhibits, the applicable case law, and being sufficiently advised in its premise, this court

GRANTS IN PART and DENIES IN PART the Motion to Compel for the following reasons.

                                        BACKGROUND

       Throughout 2017 and 2018, Plaintiffs worked as dispatchers for Defendant the Lake

County Sheriff’s Office (“LCSO”). See [#7 at ¶¶ 3-5]. Each resigned, however, following an
investigation into Plaintiffs’ (and others) complaints that Defendants Rodney Fenske and Fernando

Mendoza sexually harassed Plaintiffs and other female employees and then retaliated against

Plaintiffs for reporting the alleged sexual harassment. See [id. at ¶¶ 11-43, 52-72]. Plaintiffs’

complaints spurred two investigations: the first conducted by the Lake County District Attorney’s

Office; the second conducted by a private law firm hired by Defendant Board of County

Commissioners of Lake County, Colorado (the “County”). See [id. at ¶¶ 42-43]. 1 Despite the

investigations, Plaintiffs allege the County, LCSO, and Defendants Fenske, Mendoza, and

Hammer (collectively, “Defendants”) perpetuated a hostile working environment and continued to

mistreat Plaintiffs. See [id. at ¶¶ 35-86].

       Plaintiffs then initiated the instant action against Defendants in this District on December

18, 2018. See [#1]. Pursuant to their Amended Complaint, filed as a matter of course pursuant to

Rule 15(a)(1)(A), Plaintiffs assert claims against various Defendants for violations of Plaintiffs’

First and Fourteenth Amendment rights under 42 U.S.C. § 1983 as well as violations of Title VII

of the Civil Rights Act claims, 42 U.S.C. § 2000e et seq., for hostile work environment and

retaliation. See generally [#7].

       Relevant here, LCSO filed its Answer to the Amended Complaint on April 29, 2019. See

[#39]. As an Affirmative Defense LCSO asserts it “exercised reasonable care to prevent and/or

promptly address any allegations of sexually harassing, inappropriate[,] or discriminatory

treatment or behavior” and Plaintiffs “unreasonably failed to take advantage of any preventative

or corrective opportunities provided by Defendant LCSO to avoid and/or mitigate the conduct and



1
 The District Attorney’s investigation ultimately resulted in Defendant Mendoza being indicted
on seven counts of misconduct, two of which dealt with Plaintiffs’ allegations of sexual
harassment. See [#7 at ¶ 11]. On December 10, 2018, a jury convicted Defendant Mendoza on
two charges relating to sexual misconduct against a non-party, but a trial as to the two counts
concerning Plaintiffs has yet to occur. See [id. at ¶¶ 90-91].
                                                2
harm alleged in the Amended Complaint,” [id. at 17], otherwise known as the Faragher/Ellerth

defense. 2   Plaintiffs have moved to strike LCSO’s (and any other) invocation of the

Faragher/Ellerth defense pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, and that

Motion remains pending before the presiding judge, the Honorable William J. Martinez. See [#25].

        On May 23, 2019, LCSO filed a Motion to Quash Subpoena seeking to quash Plaintiffs’

subpoena, which sought all materials concerning the investigation of Plaintiffs’ sexual harassment

complaints, served on LCSO’s attorney Catherine Tallerico; LCSO moved to quash on attorney-

client privilege and work product doctrine grounds. See [#64]. The undersigned struck the Motion

to Quash Subpoena for failure to follow this court’s informal discovery dispute procedure, see

[#66], and set Plaintiffs and LCSO for an informal discovery dispute conference on June 5, 2019,

see [#67; #69]. At the discovery conference this court directed LCSO to produce a privilege log

reflecting which sought-after documents were protected by the attorney-client privilege and

directed Plaintiffs to file the instant Motion to Compel. See [#69].

        Plaintiffs filed the instant Motion to Compel on June 21, 2019. [#74]. Plaintiffs now seek

to compel production of several documents designated as protected under LCSO’s privilege log,

[#74-1], but which Plaintiffs argue are related to LCSO’s Faragher/Ellerth defense and thus are

not subject to attorney-client privilege protection.    See generally [#74; #84].    Specifically,

Plaintiffs seek documents bearing Bates Nos. 1, 2-3, 4, 6-7, 15, 16, 33, 58-59, 60-79, 80, 94, 96-

97. [#74 at 2]. While acknowledging the Faragher/Ellerth defense waives the attorney-client

privilege as to documents and communications surrounding the investigation of Plaintiffs’

complaints, LCSO argues the Faragher/Ellerth defense does not waive the attorney-client




2
 See Faragher v. City of Boca Raton, 524 U.S. 775 (1998); Burlington Indus., Inc. v. Ellerth, 524
U.S. 742 (1998).
                                                 3
privilege as to all communication between Ms. Tallerico and LCSO or others. See [#79]. Because

the Motion to Compel is ripe for disposition, I consider the Parties’ arguments below.

                                      LEGAL STANDARD

       Pursuant to Rule 37(a)(1), a party may move for a court order compelling disclosure or

discovery and must certify that she “has in good faith conferred or attempted to confer with the

person or party failing to make disclosure or discovery in an effort to obtain it without court

action.” Fed. R. Civ. P. 37(a)(1). A motion to compel may include a party’s failure to produce

documents requested pursuant to Rule 34. See Fed. R. Civ. P 37(a)(3)(B)(iv). “The party moving

to compel discovery must prove that the opposing party’s answers are incomplete[,]” and the

“party objecting to discovery must establish that the requested discovery does not fall under the

scope of relevance as defined in Rule 26(b)(1).” Tara Woods Ltd. P’ship v. Fannie Mae, 265

F.R.D 561, 566 (D. Colo. 2010). Ultimately, “[t]he administration of the rule[] lies necessarily

within the province of the trial court with power to fashion such orders [as] may be deemed proper

to vouchsafe full discovery for the just, speedy and inexpensive determination of the lawsuit.”

Robison v. Transamerica Ins. Co., 368 F.2d 37, 39 (10th Cir. 1966).

                                            ANALYSIS

       Because subject matter jurisdiction in this action arises from 28 U.S.C. § 1331, federal

common law governs the applicability of the attorney-client privilege. See In re Qwest Commc’ns

Int’l Inc., 450 F.3d 1179, 1184 (10th Cir. 2006) (citing Fed. R. Evid. 501 (“The common law--as

interpreted by United States courts in the light of reason and experience--governs a claim of

privilege” in federal-question cases)). The attorney-client privilege “is the oldest of the privileges

for confidential communications known to the common law” and “protects confidential

communications by a client to an attorney made in order to obtain legal assistance from the attorney



                                                  4
in his capacity as a legal advisor.” In re Grand Jury Proceedings, 616 F.3d 1172, 1182 (10th Cir.

2010) (internal quotation marks omitted).

       Under federal common law, the attorney-client privilege protects communications

(1) where legal advice of any kind is sought; (2) from a professional legal advisor in her capacity

as such; (3) the communications relate to that purpose; (4) made in confidence; (5) by the client;

(6) are at her instance permanently protected; (7) from disclosure by herself or the legal advisor;

(8) unless the protection is waived. Roe v. Catholic Health Initiatives Colorado, 281 F.R.D. 632,

636 (D. Colo. 2012). Federal courts strictly construe the privilege. See In re Grand Jury

Subpoenas, 144 F.3d 653, 658 (10th Cir. 1998).          Indeed, communications do not become

privileged solely because they involve an attorney. Motley v. Marathon Oil Co., 71 F.3d 1547,

1550-51 (10th Cir. 1995). Rather, there must be a connection between the subject of the

communication and the rendering of legal advice, and legal advice must predominate for the

communication to be protected. “[A]cts or services performed by an attorney during the course of

representation are not within the privilege because they are not communications,” and “the subject

matter of meetings with an attorney, the persons present, the location of the meetings, or the

persons arranging the meetings are not protected by the privilege.” Coorstek, Inc. v. Reiber, No.

CIVA08-CV-01133-KMT-CBS, 2010 WL 1332845, at *7 (D. Colo. Apr. 5, 2010) (citations

omitted). And “[t]he party seeking to assert [the] privilege has the burden of establishing its

applicability.” Motley, 71 F.3d at 1550.

       The attorney-client privilege is not absolute and may be waived. See generally United

States v. Ary, 518 F.3d 775, 783-84 (10th Cir. 2008). Pertinent here, “[c]ourts have interpreted an

assertion of the Faragher/Ellerth affirmative defense as waiving the protection of the work product

doctrine and attorney-client privilege in relation to investigations and remedial efforts in response



                                                 5
to employee complaints of discrimination because doing so brings the employer’s investigations

into issue.” E.E.O.C. v. Outback Steakhouse of FL, Inc., 251 F.R.D. 603, 611 (D. Colo. 2008)

(citations omitted) (collecting cases). In Burlington Industries, Inc. v. Ellerth, 524 U.S. 742

(1998), and Faragher v. City of Boca Raton, 524 U.S. 775 (1998), the Supreme Court of the United

States “determined that an employer should be held vicariously liable [under Title VII of the Civil

Rights Act] for a supervisor’s harassment if the harassment was made possible by abuse of

supervisory power.” Helm v. Kansas, 656 F.3d 1277, 1285 (10th Cir. 2011). To avoid vicarious

liability under the Faragher/Ellerth defense, the employer must demonstrate:

       1. it exercised reasonable care to prevent and correct promptly any sexually harassing
          behavior, and

       2. the employee unreasonably failed to take advantage of any preventive or corrective
          opportunities provided by the employer or to avoid harm otherwise.

Debord v. Mercy Health Sys. of Kansas, Inc., 737 F.3d 642, 652-53 (10th Cir. 2013) (quotation

marks omitted).

       There is no dispute that LCSO asserts the Faragher/Ellerth defense in its Answer, see [#39

at 17], and LCSO does not dispute the general proposition that the assertion of the

Faragher/Ellerth defense waives the attorney-client privilege as to investigations and remedial

efforts regarding an employee’s complaints of harassment. LCSO does, however, dispute the

breadth of this waiver. It argues it produced all documents relevant to its Faragher/Ellerth defense

and is withholding only those communications between Ms. Tallerico and LCSO or others that

contain legal advice not relevant to its Faragher/Ellerth defense, because such communications

related to its attorney’s mental impressions, conclusions, opinions, and legal theories that remain

protected from discovery. See [#79 at 9-13].




                                                 6
       Plaintiffs maintain that all but one of the withheld documents “are communications

between Defendant Fenske and Ms. Tallerico and appear to be temporally and factually related to

the investigation and LCSO’s response,” with some communications “dated prior to the

termination of Defendant Mendoza.” [#74 at 7]; see also [id. at 10]. According to Plaintiffs, the

wavier is not limited and/or partial in scope, and thus they are entitled to the withheld documents

to better understand the remedial steps LCSO took upon receiving Plaintiffs’ complaints, including

Ms. Tallerico’s involvement in (and potential shaping of) the investigation. See [#74 at 10-13;

#84 at 2-10].

       On August 28, 2019, per the undersigned’s Minute Order, LCSO provided all withheld

documents (including those not subject to the instant Motion) under Level 3 Restriction for in

camera review. See [#94]. Upon review of the documents sought by Plaintiffs, I find that some

of the information reflected in these documents are not protected by the attorney-client privilege

at all, as they do not reflect any legal advice and concern administrative rather than legal tasks.

Sterling Const. Mgmt., LLC v. Steadfast Ins. Co., No. 09-CV-02224-MSK-MJW, 2011 WL

3903074, at *14 (D. Colo. Sept. 6, 2011). For instance, the act of scheduling interviews for the

investigation is not legal advice, id., nor is conveying information regarding what one of the

Plaintiffs told the outside investigator about potential additional witnesses. Id. at *15 (holding that

“[w]here an attorney is acting as a conduit for non-confidential information, the client may not

invoke attorney-client privilege with regard to that communication.”).           Similarly, messages

transmitting confidential letters or the final report are not legal advice justifying protection under

the attorney-client privilege. Id. at *14 (observing “like the fax cover sheet [], it does little more

than memorialize that a transmission of information occurred.”).             Indeed, the underlying




                                                  7
Investigative Report that has already been disclosed cannot be re-cloaked in the attorney-client

privilege.

       Even if these documents would otherwise be protected under the attorney-client privilege,

the vast majority of the documents at issue concern and/or relate to LCSO’s Faragher/Ellerth

defense and therefore must be produced subject to Defendants’ waiver. All of the communications

occur in a prelitigation time frame. In addition, all documents appear relevant to the first prong of

the Faragher/Ellerth defense, i.e., LCSO exercised reasonable care to prevent and correct

promptly any sexually harassing behavior(s). See Debord, 737 F.3d 653-54 (“An employer acts

reasonably as a matter of law to prevent harassment if it adopted valid sexual harassment policies

and distributed those policies to employees via employee handbooks, even if it either provided no

sexual harassment training or provided training only to managers,” and “the most significant

immediate measure an employer can take in response to a sexual harassment complaint is to launch

a prompt investigation to determine whether the complaint is justified.” (brackets and internal

quotation marks omitted)). Specifically, much of the communication between Ms. Tallerico and

Defendant Fenske and others dealt with the facilitation of the investigation itself; the findings and

conclusions of the investigator’s final report; and the remedial efforts suggested as a result of the

investigator’s final report. See Koumoulis v. Indep. Fin. Mktg. Grp., Inc., 295 F.R.D. 28, 41-49

(E.D.N.Y. 2013) (concluding the Faragher/Ellerth defense waived the attorney-client privilege as

to outside counsel’s communications regarding the supervision and direction of the investigation,

including recommendations of courses of action to take and the findings of the investigation);

Jones v. Rabanco, Ltd., No. C03-3195P, 2006 WL 2401270, at *4 (W.D. Wash. Aug. 18, 2006)

(holding that the attorney-client privilege is waived as to the investigation and remedial efforts that

the defense has put at issue through the assertion of the Farragher/Ellerth defense).



                                                  8
        Further, to the extent LCSO believes these documents contain Ms. Tallerico’s legal advice,

opinions, or impressions, most of the documents reveal that Ms. Tallerico provided opinions and

recommendations as to the remedial actions LCSO and Defendant Fenske could utilize. Outback,

251 F.R.D. at 611. And it is immaterial whether this occurred after LCSO provided Plaintiffs with

the investigator’s final report, because the documents speak directly to the Faragher/Ellerth

defense. See Angelone v. Xerox Corp., No. 09 Civ. 6019(CJS)(JWF), 2011 WL 4473534, at *2

(W.D.N.Y. Sept. 26, 2011) (explaining this waiver encompasses “not only the [investigative]

report itself, but [ ] all documents, witness interviews, notes and memoranda created as part of and

in furtherance of the investigation.”). Nor do most of these communications address the adequacy

of LCSO’s investigation, which may retain the attorney-client privilege. See Walker v. Cty. of

Contra Costa, 227 F.R.D. 529, 535 (N.D. Cal. 2005) (“Ms. Tripoli’s legal analysis of the adequacy

of Defendants’ investigation does not fall within the scope of Defendants’ waiver. Defendants’

pre-litigation investigation is relevant to their affirmative defense, but the attorney’s intra-litigation

analysis of that investigation is not.”).

        There are certain exceptions to the court’s order regarding disclosure.                    Some

communications reflect legal advice that does not arise from the investigation or reflect the

attorney’s mental impressions and opinions regarding the investigation. These communications

are properly subject to the attorney-client privilege and should be redacted to maintain that

privilege.

        Accordingly, I rule as follows as to the withheld documents that are subject to the instant

Motion to Compel: 3



3
  Plaintiffs’ Motion to Strike the Faragher/Ellerth defense is still pending before Judge Martinez,
and this court does not pass upon the potential effect of a ruling that Motion to Defendants’
invocation of the attorney-client privilege as to these documents.
                                                    9
                   Document                                         Ruling

 Bates No. 1                                     Scheduling interviews       not    privileged;
                                                 otherwise waived
 Bates No. 2-3                                   Scheduling interviews       not    privileged;
                                                 otherwise waived
 Bates No. 4                                     Not privileged

 Bates No. 6-7                                   Waived as to summary of investigation and
                                                 specific advice regarding remediation by
                                                 counsel; redact specific advice of counsel not
                                                 arising from investigation; otherwise, not
                                                 privileged
 Bates No. 15                                    Not privileged

 Bates No. 16                                    Waived as to specific advice regarding
                                                 remediation by counsel; redact specific
                                                 advice of counsel not arising from
                                                 investigation; otherwise, not privileged
 Bates No. 33                                    Not privileged

 Bates No. 58-59                                 Waived as to summary of investigation and
                                                 specific advice regarding remediation by
                                                 counsel; redact specific advice of counsel not
                                                 arising from investigation; otherwise, not
                                                 privileged
 Bates No. 60-79                                 Waived as to summary of investigation and
                                                 specific advice regarding remediation by
                                                 counsel; redact specific advice of counsel not
                                                 arising from investigation; otherwise, not
                                                 privileged
 Bates No. 80                                    Waived as to specific advice regarding
                                                 remediation by counsel
 Bates No. 94                                    Redact specific advice by counsel not arising
                                                 from investigation; otherwise, not privileged
 Bates No. 96-97                                 Redact specific advice by counsel not arising
                                                 from investigation; otherwise, not privileged

See Austin v. City & Cty. of Denver ex rel. Bd. of Water Comm’rs, No. CIVA05-CV01313-PSF-

CBS, 2006 WL 1409543, at *8 (D. Colo. May 19, 2006). To facilitate production, this court has

redacted the communications subject to the attorney-client privilege and returned such documents

to LCSO for production to Plaintiffs.


                                              10
                                     CONCLUSION

      Therefore, IT IS ORDERED that:

      (1)    Plaintiffs’ Motion to Compel [#74] is GRANTED IN PART and DENIED IN

      PART; and

      (2)    LCSO shall produce the withheld documents, Bates Nos. 1, 2-3, 4, 6-7 (redacted),

      15, 16 (redacted), 33, 58-59 (redacted), 60-79 (redacted), 80, 94 (redacted), 96-97

      (redacted), on or before September 20, 2019.



DATED: September 18, 2019                               BY THE COURT:


                                                        _________________________
                                                        Nina Y. Wang
                                                        United States Magistrate Judge




                                            11
